Citation Nr: 1439866	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than February 5, 2008, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded TDIU effective from October 23, 2009.  

During the pendency of the appeal, by an August 2011 rating decision, the agency of original jurisdiction (AOJ) granted an effective date of February 5, 2008, for the award of TDIU.  


FINDING OF FACT

The Veteran first met the criteria of 38 C.F.R. § 4.16 for an award of TDIU effective from February 5, 2008, which date was established by a February 2009 unappealed rating decision.


CONCLUSION OF LAW

An award of TDIU earlier than February 5, 2008, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o), 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's TDIU effective date claim arises from an appeal of the initial assignment of an effective date coincident with the award of entitlement to TDIU.  Courts have held that once entitlement is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence relevant to this appeal has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2013).

Generally, unless specifically provided otherwise, the effective date of an award of compensation based on a claim for increased evaluation, is the date of receipt of claim or date entitlement arose, whichever is later.  However, the earliest date for an award of an increased rating is the date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received with one year from such; otherwise, the date of receipt of the claim is assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o) (2013).

On appeal, the Veteran has averred that he should be awarded an earlier effective date for TDIU despite his being entitled to TDIU under the schedule only as of February 5, 2008, because he has been unable to work since 2000 and has, in fact, been in receipt of Social Security disability benefits based on his unemployability due to his psychiatric disorder since December 2001.  

The currently assigned February 5, 2008, effective date corresponds with the Veteran's claim for an increased evaluation of his psychiatric disability.  That claim was adjudicated in a February 2009 rating decision.  The Veteran did not appeal the effective date of that award, so the Board does not have jurisdiction over the question of whether an earlier date should have been awarded for the 70 percent rating for psychiatric disability.  Accordingly, that decision is final, as is the assigned effective date of February 5, 2008, for the award of 70 percent for psychiatric disability.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b), 20.302, 20.1103 (2013); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

As that decision is final, including the assigned effective date, the Board cannot look at the propriety of that assigned effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (there are no free-standing claims for earlier effective dates; after a rating decision that assigns an effective date becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error).

No claim for TDIU benefits was received prior to October 2009, and there is no implied claim for TDIU benefits based on an increased evaluation claim under Rice v. Shinseki, 22 Vet. App. 447 (2009) prior to February 5, 2008.  In other words, by the February 2009 decision, the RO addressed the question of entitlement to increased compensation, which included an implied claim of TDIU, on a schedular and extraschedular basis under 38 C.F.R. § 4.16.  Rice, supra.  That the Veteran may have been unemployable sooner is not the determining factor.  As noted, his claim for greater compensation was addressed in February 2009.  He was awarded a 70 percent rating and he did not appeal the effective date.  The AOJ thereafter awarded TDIU based on the schedular criteria of § 4.16, which criteria were met effective from February 5, 2008, the effective date of the 70 percent rating.  Because an earlier effective date for the 70 percent rating is not assignable given the finality of the February 2009 decision, an earlier date for TDIU may not be awarded.  

Without an unadjudicated claim pending prior to February 5, 2008, VA is unable to award benefits on an earlier date, either on a schedular or extraschedular basis.  While the Board notes the Veteran's argument that he was unemployable prior to February 2008, there was no unadjudicated claim-as noted above, his claim was addressed in February 2009 as to both a schedular rating and an implied extraschedular question.  Rice, supra.  (A claim for higher than a 50 percent rating had been adjudicated in August 2004, but there was no appeal of that decision, and no claim filed thereafter until February 5, 2008.  See 38 C.F.R. §§ 3.155, 3.157, 3.400.)

For the reasons set forth, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to February 5, 2008, for the award of TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


